
	

113 HR 348 IH: Narrowing Exceptions for Withholding Taxes Act of 2013
U.S. House of Representatives
2013-01-22
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 348
		IN THE HOUSE OF REPRESENTATIVES
		
			January 22, 2013
			Mr. Rangel (for
			 himself, Mr. Van Hollen,
			 Mr. Blumenauer, and
			 Mr. McDermott) introduced the
			 following bill; which was referred to the Committee on Ways and Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 and the Social
		  Security Act to provide for employment tax treatment of professional service
		  businesses.
	
	
		1.Short titleThis Act may be cited as the
			 Narrowing Exceptions for Withholding
			 Taxes Act of 2013.
		2.Employment tax
			 treatment of professional service businesses
			(a)In
			 generalSection 1402 of the
			 Internal Revenue Code of 1986 is amended by adding at the end the following new
			 subsection:
				
					(m)Special rules
				for professional service businesses
						(1)Shareholders
				providing services to disqualified S corporations
							(A)In
				generalIn the case of any disqualified S corporation, each
				shareholder of such disqualified S corporation who provides substantial
				services with respect to the professional service business referred to in
				subparagraph (C) shall take into account such shareholder’s pro rata share of
				all items of income or loss described in section 1366 which are attributable to
				such business in determining the shareholder’s net earnings from
				self-employment.
							(B)Treatment of
				family membersExcept as
				otherwise provided by the Secretary, the shareholder’s pro rata share of items
				referred to in subparagraph (A) shall be increased by the pro rata share of
				such items of each member of such shareholder’s family (within the meaning of
				section 318(a)(1)) who does not provide substantial services with respect to
				such professional service business.
							(C)Disqualified S
				corporationFor purposes of this subsection, the term
				disqualified S corporation means—
								(i)any S corporation
				which is a partner in a partnership which is engaged in a professional service
				business if substantially all of the activities of such S corporation are
				performed in connection with such partnership, and
								(ii)any other S
				corporation which is engaged in a professional service business if the
				principal asset of such business is the reputation and skill of 3 or fewer
				employees.
								(2)PartnersIn
				the case of any partnership which is engaged in a professional service
				business, subsection (a)(13) shall not apply to any partner who provides
				substantial services with respect to such professional service business.
						(3)Professional
				service businessFor purposes of this subsection, the term
				professional service business means any trade or business if
				substantially all of the activities of such trade or business involve providing
				services in the fields of health, law, lobbying, engineering, architecture,
				accounting, actuarial science, performing arts, consulting, athletics,
				investment advice or management, or brokerage services.
						(4)RegulationsThe
				Secretary shall prescribe such regulations as may be necessary or appropriate
				to carry out the purposes of this subsection, including regulations which
				prevent the avoidance of the purposes of this subsection through tiered
				entities or otherwise.
						(5)Cross
				referenceFor employment tax
				treatment of wages paid to shareholders of S corporations, see subtitle
				C.
						.
			(b)Conforming
			 amendmentSection 211 of the
			 Social Security Act is amended by adding at the end the following new
			 subsection:
				
					(l)Special rules
				for professional service businesses
						(1)Shareholders
				providing services to disqualified S corporations
							(A)In
				generalIn the case of any disqualified S corporation, each
				shareholder of such disqualified S corporation who provides substantial
				services with respect to the professional service business referred to in
				subparagraph (C) shall take into account such shareholder’s pro rata share of
				all items of income or loss described in section 1366 of the Internal Revenue
				Code of 1986 which are attributable to such business in determining the
				shareholder’s net earnings from self-employment.
							(B)Treatment of
				family membersExcept as
				otherwise provided by the Secretary of the Treasury, the shareholder’s pro rata
				share of items referred to in subparagraph (A) shall be increased by the pro
				rata share of such items of each member of such shareholder’s family (within
				the meaning of section 318(a)(1) of the Internal Revenue Code of 1986) who does
				not provide substantial services with respect to such professional service
				business.
							(C)Disqualified S
				corporationFor purposes of this subsection, the term
				disqualified S corporation means—
								(i)any S corporation
				which is a partner in a partnership which is engaged in a professional service
				business if substantially all of the activities of such S corporation are
				performed in connection with such partnership, and
								(ii)any other S
				corporation which is engaged in a professional service business if the
				principal asset of such business is the reputation and skill of 3 or fewer
				employees.
								(2)PartnersIn
				the case of any partnership which is engaged in a professional service
				business, subsection (a)(12) shall not apply to any partner who provides
				substantial services with respect to such professional service business.
						(3)Professional
				service businessFor purposes of this subsection, the term
				professional service business means any trade or business if
				substantially all of the activities of such trade or business involve providing
				services in the fields of health, law, lobbying, engineering, architecture,
				accounting, actuarial science, performing arts, consulting, athletics,
				investment advice or management, or brokerage
				services.
						.
			(c)Effective
			 dateThe amendments made by this section shall apply to taxable
			 years beginning after December 31, 2012.
			
